Case 1:16-cr-00640-BMC Document 486 Filed 01/16/19 Page 1 of 2 PageID #: 6731

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
JMK:ALC/DCP/PTH                                      271 Cadman Plaza East
F. #2016R00505                                       Brooklyn, New York 11201


                                                     January 16, 2019


BY ECF and Hand Delivery

The Honorable Dora L. Irizarry
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Mark Nordlicht et al.
                       Criminal Docket No. 16-640 (BMC)

Dear Chief Judge Irizarry and Judge Cogan:

                The government writes to inform the Court of a production of documents to the
defendant Mark Nordlicht earlier today in the Freedom of Information Act (“FOIA”) action
captioned Nordlicht v. U.S. Dep’t of Justice, No. 18-CV-403 (JEB) (D.D.C.) (the “Nordlicht
FOIA production”). In approximately May 2017, Nordlicht filed a FOIA request pro se with the
Department of Justice while his motion for an evidentiary hearing, discovery and dismissal of
Counts One through Five of the above-captioned indictment, or other remedies in the alternative,
based on his allegations of a Federal Rule of Criminal Procedure 6(e) (“Rule 6(e)”) violation,
was pending in the instant criminal case. See ECF Docket Nos. 107 & 112 (collectively, the
“Nordlicht Motion to Dismiss”). In the instant case, on November 21, 2018, the Court issued a
detailed memorandum and order denying Nordlicht’s motion in its entirety because the defendant
failed to establish a prima facie case of a violation of Rule 6(e) or that he had suffered prejudice
from any alleged Rule 6(e) violation. See ECF Docket No. 442 at 7, 12.

               The Nordlicht FOIA production consists of emails from 2016 between a former
Assistant U.S. Attorney and three reporters, one of whom was a co-author of the article attached
as Exhibit A to Nordlicht’s Motion to Dismiss. See ECF Docket No. 107-1. Because these
emails do not establish a disclosure of information protected by Rule 6(e), the government
Case 1:16-cr-00640-BMC Document 486 Filed 01/16/19 Page 2 of 2 PageID #: 6732



respectfully submits that they do not undermine the basis for the Court’s decision denying
Nordlicht’s Motion to Dismiss.

              The government brings the Nordlicht FOIA production to the Court’s attention in
an abundance of caution, in the event that the Court deems it potentially relevant to a matter
before the Court.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/
                                                    Alicyn L. Cooley
                                                    David C. Pitluck
                                                    Patrick T. Hein
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6389/6108/6284

cc:    Clerk of the Court (BMC) (by ECF)
       Defense counsel (by ECF and E-mail)




                                                2
